DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment
This office action is responsive to the amendment filed on July 5, 2022.  As directed by the amendment: claims 1, 9, 12, 14, and 15 have been amended, and new claims 16-19 have been added.  Thus, claims 1-19 are presently pending in the application.

Claims 1-15 and 17-19 are allowed based on the Examiner’s Amendment below.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with attorney of record C. Wook Pak on July 25, 2022.

The application has been amended as follows: 

In claim 14 line 2, the term “user’s forearm; and” has been changed to --user’s forearm;--.

In claim 14 lines 10-11, the term “a direction along” has been changed to --a first extension direction along--

In claim 14 line 16, the term “in a first direction about” has been changed to --in a first rotation direction about--.

In claim 14 line 23, the term “affixed to the base sheet” has been changed to --affixed to a second base sheet--.

In claim 14 lines 24-25, the term “in a direction along the second longitudinal axis than the base sheet” has been changed to in a second extension direction along the second longitudinal axis than the second base sheet--.

In claim 14 line 29, the term “second direction opposite the first direction” has been changed to --second rotation direction opposite the first rotation direction--.

In claim 15 line 9, the term “in a direction along” has been changed to --in a first extension direction along--.

In claim 15 line 10, the term “sheet material; and” has been changed to --sheet material;--.

In claim 15 lines 13-14, the term “in a first direction.” has been changed to 
--in a first rotation direction;
a second cylinder comprising a second anisotropic sheet material affixed to a second base sheet material, the second anisotropic sheet material comprising a second set of elastomeric strands; and 
a second bladder disposed within the second cylinder, wherein the second bladder is configured to inflate and apply pressure against the second cylinder, wherein pressure against the second cylinder by the second bladder causes the second cylinder to rotate in a second rotation direction.--

Please cancel claim 16.

In claim 17 line 4, the term “a palm of a user” has been changed to --a palm of the user--.

In claim 18 line 8, the term “cap are configure” has been changed to --cap are configured--.

The following changes to the drawings have been approved by the examiner and agreed upon by applicant:
The reference characters “54” and “70” in Fig. 1A should be moved out of their respective boxes and to include the appropriate text legend and leader line.
In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.

In the specification:

Please replace Para. [0053] with the following replacement paragraph.
[0053] The supination actuator and pronation actuator are fabric-based helical actuators in the preferred embodiment. In a fabric-based helical actuator, helical displacement of the actuator is achieved through the deformation of compliant regions of the actuator structure in response to air pressure. Illustrated in Figures 4A-4B is a conceptual model of a two-component actuator to demonstrate the principle of operation of a fabric-based helical actuator. Consider a hollow cylinder composed of two thin fabric materials and sealed ends. If both materials are isotropically inextensible, then inflating the cylinder causes it to become more rigid. However, if one material, i.e., material-A, can strain along the longitudinal axis while remaining inextensible in the orthogonal (radial) direction, then pressurizing the cylinder causes material-A to lengthen longitudinally, while the length of the strain-limiting material, i.e., material-B, remains fixed. This lengthening of material-A causes the upper side of the hollow cylinder to bend downward toward material-B. Let ϕ denote the angle between the principle strain axis of the anisotropic material and the longitudinal axis of the actuator. If ϕ = 0 degrees, then when inflated, bending will be achieved, as outlined above. If ϕ = 90 degrees, then inflation will causePage 6 of 23 Application No. 17/602,084Amendment dated July 5, 2022Response to Office Action mailed March 2, 2022Attorney Docket No. 21-44309radial expansion of the anisotropic layer, resulting in rigidization with no longitudinal length change. However, if the angle ϕ ∈ (0 degrees, 90 degrees), helical motions are realized.


Please replace Para. [0061] with the following replacement paragraph.

[0061] To investigate the effect of knit angle ϕ on the actuator mechanics, three actuators were constructed with different knit angles, namely ϕ = 15 degrees in the uppermost row, ϕ = 30 degrees in the middle row, and ϕ = 45 degrees in the lowermost row. While fixed at one end, each actuator was pressurized from 0 kPa to 828 KPa (120 psi) in increments of 138 kPa (20 psi). The sequence of pressurized states for each actuator is shown in Figures 7A-7U where pressure is successively increased from left to right. As the knit angle ϕ is increased, the winding radius decreased and pitch length (distance between successive windings) increased. Note that positive values of ϕ correspond to right-handed helices.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record, alone or in combination, fails to teach at least a robotic orthosis device including a cylinder comprising an anisotropic sheet material with a principle strain axis characterized by a spring constant ranging from 3 N/m per mm width to 12 N/m per mm width, as recited by claim 1 lines 4-5 and lines 9-11.
The prior art of record, alone or in combination, also fails to teach at least a robotic orthosis device including a first helical actuator formed by a first cylinder comprising a first anisotropic sheet material, a base sheet material, and a first bladder; and a second helical actuator formed by a second cylinder comprising a second anisotropic sheet material, a second base sheet material, and a second bladder; wherein the first and second helical actuators are configured to rotate in opposite directions, as recited by claim 14 lines 3-29.
The prior art of record, alone or in combination, also fails to teach a fabric-based helical actuator including a first cylinder comprising a first anisotropic sheet material, a base sheet material, and a first bladder; and a second helical actuator formed by a second cylinder comprising a second anisotropic sheet material, a second base sheet material, and a second bladder; wherein the first and second helical actuators are configured to rotate in opposite directions, as recited by claim 15 lines 1-20.
The closest prior art of record includes Galloway (US 2019/0015233) who teaches fabric based soft actuators including a user mounting system and a helical actuator comprising a cylinder with an anisotropic sheet material, a base sheet material, and a bladder; but Galloway does not disclose the helical actuator having a spring constant or a second actuator configured to work in tandem with and opposite to the first actuator.
The closest prior are of record also includes Galloway ‘751 (US 2016/0263751) who teaches soft actuators including a user mounting system and a helical actuator comprising a cylinder with an anisotropic sheet material, a base sheet material, and a bladder; but Galloway ‘751 does not disclose the helical actuator having a spring constant or a second actuator configured to work in tandem with and opposite to the first actuator.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KUSIAK whose telephone number is (571)272-4401. The examiner can normally be reached Mon. - Fr. 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BENJAMIN M. KUSIAK/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785